Citation Nr: 0400018	
Decision Date: 01/02/04    Archive Date: 01/21/04

DOCKET NO.  02-21 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) benefits.  




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The appellant maintains that he had valid military service 
during World War II and, as such, is eligible for VA 
benefits.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  In that 
determination, the RO denied the appellant's claim of 
entitlement to VA benefits on the basis that he did not have 
valid military service in the Armed Forces of the United 
States.  


FINDING OF FACT

The United States Department of the Army certified that the 
appellant does not have qualifying active military service as 
a member of the Philippine Commonwealth Army, including 
recognized guerrilla service, in the service of the United 
States Armed Forces.  


CONCLUSION OF LAW

The appellant is not a veteran for purposes of entitlement to 
VA benefits.  38 U.S.C.A. §§ 101(2), 107, 5107 (West 2002); 
38 C.F.R. §§ 3.1(d), 3.40, 3.41, 3.203 (2002); 38 C.F.R. 
§ 3.8, 3.9 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In general, VA disability compensation benefits are provided 
for any veteran who suffered a disease or injury in the line 
of duty in active military service or who suffered 
aggravation of a preexisting injury in active military 
service.  See, 38 U.S.C.A. § 1110; 38 C.F.R. § 3.4.  Basic 
eligibility for VA benefits is governed by specific laws and 
regulations that define a claimant's legal status as a 
veteran for such benefits, based on the claimant's type and 
character of military service.  38 U.S.C.A. § 101(2), (24); 
38 C.F.R. § 3.1, 3.6.  The term "veteran" means a person 
who served in the active military, naval, or air service and 
who was discharged or released under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  

VA benefits are available for certain types of Philippine 
service, under specific circumstances.  38 C.F.R. §§ 3.40, 
3.41 (redesignated from 38 C.F.R. §§ 3.8, 3.9 in 66 Fed. 
Reg. 66,763-66,767 (December 27, 2001)).  Service as a 
Philippine Scout, with certain exceptions, is included for 
pension, compensation, dependency and indemnity compensation, 
and burial allowances.  Service in the Commonwealth Army of 
the Philippines from and after the dates and hours when 
called into service of the Armed Forces of the United States 
by orders issued from time to time by the General Officer, 
United States Army, pursuant to the Military Order of the 
President of the United States dated July 26, 1941, is 
included for compensation benefits, but not for pension 
benefits.  Service department certified recognized guerrilla 
service, and unrecognized guerrilla service under a 
recognized commissioned officer (only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, is included 
for compensation benefits, but not for pension or burial 
benefits.  38 U.S.C.A. § 107; 38 C.F.R. §§ 3.8, 3.40(d)(1).  
Service as a guerilla by a member of the Philippine Scouts or 
the Armed Forces of the United States is considered as 
service in his or her regular status.  Id.  See also, 
38 C.F.R. § 3.40(a).  

The following certifications by the service departments will 
be accepted as establishing guerrilla service:  (i)  
recognized guerrilla service; (ii)  unrecognized guerrilla 
service under a recognized commissioned officer only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts) or the Commonwealth Army.  
38 C.F.R. § 3.40(d)(2).  

A claimant seeking VA benefits, however, must first establish 
by a preponderance of the evidence that he or she has 
attained the status of veteran.  See, Laruan v. West, 11 Vet. 
App. 80, 85 (1998).  See also, Aguilar v. Derwinski, 2 Vet. 
App. 21, 23 (1991) and Grottveit v. Brown, 5 Vet. App. 91 
(1993).  For the purpose of establishing entitlement to VA 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or an original Certificate of 
Discharge, without verification from the appropriate service 
department under the following conditions:  (1)  The evidence 
is a document issued by the service department; (2)  the 
document contains needed information as to length, time, and 
character of service; and (3)  in the opinion of the VA, the 
document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a) (2002).  When the claimant 
does not submit evidence of service or the evidence submitted 
does not meet the requirements of 38 C.F.R. § 3.203(a), VA 
shall request verification of service from the service 
department.  38 C.F.R. § 3.203(c).  Service department 
findings are binding on VA for purposes of establishing 
service in the United States Armed Forces.  Duro 
v. Derwinski, 2 Vet. App. 530, 532 (1992).  See also, Dacoron 
v. Brown, 4 Vet. App. 115, 120 (1993).  

Further, the Board notes that, effective April 18, 2001, 
38 C.F.R. § 3.203 was amended to authorize VA to accept 
photocopies of service documents as evidence of military 
service if they are certified to be true and exact copies of 
documents acceptable to VA by an accredited agent, attorney, 
or service organization representative who has successfully 
completed VA-prescribed training on medical records.  See, 
Fed. Reg. 19,857-19, 858 (Apr. 18, 2001).  In the present 
case, the appellant is not represented.  Further, although he 
submitted copies of service documents, these records were 
duplicates of those already obtained by the RO.  

Throughout the current appeal in the present case, the 
appellant has contended that he should be entitled to service 
connection for various disabilities, including an eye 
disorder manifested by partial blindness, a peptic ulcer, 
peripheral neuropathy, pulmonary tuberculosis, and asthma.  
In this regard, the veteran has purported that he had valid 
military service with the Commonwealth Army of the 
Philippines during World War II between December 1942 and 
June 1945 and that he entered a second period of valid 
military service in March 1946.  

In September 2001, the RO denied the appellant's claim on the 
basis that he did not have valid military service in the 
Armed Forces of the United States.  Specifically, the RO 
explained that the appellant's name did "not appear on the 
roster of recognized guerrillas in the records of this 
office."  

Additionally, the RO asked the United States Department of 
the Army, on several occasions, to verify, if possible, the 
appellant's purported service dates.  In October 2002, the 
United States Department of the Army responded that the 
appellant "has no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces."  

The Board acknowledges that, in a statement received at the 
RO in April 2001, two persons alleged that they personally 
knew the veteran as a member of the Guerrilla Unit that 
operated under the leadership of an American soldier and that 
the veteran was captured, and then beaten, by Japanese 
soldiers in April 1943.  Significantly, however, the RO's 
denial in the current case has been predicated upon the fact 
that none of the evidence offered in support of the 
appellant's claim has been an official document of the United 
States service departments.  The Board concurs that the 
evidence submitted by the appellant is not probative of 
service in the United States Armed Forces.  The appellant has 
not provided any evidence which satisfies the requirements of 
38 C.F.R. § 3.203 as acceptable proof of service.  
Consequently, the Board finds that the evidence submitted in 
support of the claim may not be accepted as verification of 
service for VA purposes.  To the contrary, VA is prohibited 
from finding verified service based upon such evidence.  See, 
Duro, 2 Vet. App. at 532.  

Inasmuch as the service department's verification of the 
appellant's service is binding on VA and there is no valid 
evidence of service under 38 C.F.R. § 3.203, the Board must 
conclude that the appellant has not established that he is a 
veteran for purposes of entitlement to VA benefits.  
Therefore, the appellant's claim for entitlement to VA 
benefits must be denied as a matter of law.  See, Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  As a result, the 
Board finds that the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 45,630-
45,632 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159), is not applicable to the current appeal.  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002). 


ORDER

Basic eligibility for VA benefits is denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



